 
 
IV 
111th CONGRESS
2d Session
H. RES. 1360 
IN THE HOUSE OF REPRESENTATIVES 
 
May 13, 2010 
Mr. Kratovil submitted the following resolution; which was referred to the Committee on Rules
 
RESOLUTION 
Amending the Rules of the House of Representatives to guarantee reasonable time prior to the consideration of legislation. 
 
 
1.PurposeThe purpose of this resolution is to— 
(1)allow for a careful study of the facts and potential impacts of legislative actions;  
(2)restore public trust in elected representatives and the legislative process; 
(3)foster bipartisanship; 
(4)improve the quality of legislation by enabling the close scrutiny of issues that the gravity of our Nation’s challenges require and deserve; and 
(5)fulfill the promise of our Republic by providing the opportunities and time for public participation that empowers Members of Congress to represent their constituents as effectively as possible;  by amending the Rules of the House of Representatives to improve Americans’ representation in their Government and the legislative process. 
2.Amendments to rule XIII regarding availability of measures, matters, and reports 
(a)Clause 4 of rule XIII of the Rules of the House of Representatives is amended— 
(1)in its side heading, by inserting measures, matters, and before reports; 
(2)in paragraph (a), by amending subparagraph (1) to read as follows: 
 
(1)It shall not be in order to consider in the House a measure or matter until 72 (excluding Saturdays, Sundays, and holidays, except for those hours when the House is in session on such a day) hours after the legislation, report, measure, or matter has been available on the Library of Congress website, www.thomas.gov (and, if the measure or matter is reported by one or more committees, the text of all accompanying reports) has been made available pursuant to subparagraph (2) to Members, Delegates, the Resident Commissioner, and the public.; and 
(3)by amending subparagraph (2) to read as follows: 
 
(2)The full text of the measure or matter and each committee report thereon shall be posted continuously on the Library of Congress website, www.thomas.gov, in such a manner that they are accessible using existing technology, anonymously and at no cost to the public, in a format that is searchable by text..  
(b)Rule XIII of the Rules of the House of Representatives is further amended— 
(1)in clause 5(b), by striking and the Resident Commissioner and inserting the Resident Commissioner, and the public; 
(2)in clause 6(a), by striking may not be called up for consideration on the same day it is presented to the House and inserting may not be called up in the first 72 hours after is it presented to the House; and 
(3)in clause 6(c), by inserting before the period ; or a rule or order proposing a waiver of clause 4(a) of this rule or of clause 8(a) or 8(b) of rule XXII, unless a question of consideration of the rule is adopted by a vote of two-thirds of the Members voting, a quorum being present.  
3.Amendments to rule XXII regarding availability of conference reports and amendments reported in disagreementClause 8 of rule XXII of the Rules of the House of Representatives is amended— 
(1)by striking paragraph (a) and inserting the following new paragraph: 
 
(a) 
(1)It shall not be in order to consider a conference report until 72 hours (excluding Saturdays, Sundays and holidays except when the House is in session on such a day) after the conference report and the accompanying joint explanatory statement have been available to Members, Delegates, the Resident Commissioner, and the public pursuant to subparagraph (2). The preceding sentence may be waived or suspended only by the affirmative vote of two-thirds of the Members, a quorum being present. 
(2)Without further amendment before floor consideration, the full texts of the conference report and the accompanying signed joint explanatory statement shall be posted continuously on the Library of Congress website, www.thomas.gov, in such a manner that they are accessible using existing technology, anonymously and at no cost to the public, in a format that can be searched by text.; and 
(2)in paragraph (b), by striking subparagraphs (1) and (2) and inserting the following new subparagraphs: 
 
(1)It shall not be in order to consider a motion to dispose of a Senate amendment reported in disagreement by a conference committee until at least 72 hours (excluding Saturdays, Sundays and holidays except when the House is in session on such a day) after the report in disagreement and any accompanying statement have been available to Members, Delegates, the Resident Commissioner, and the public pursuant to subparagraph (2). The preceding sentence may be waived or suspended only by the affirmative vote of two-thirds of the Members, a quorum being present. 
(2)Without further amendment before floor consideration, the full texts of a Senate amendment reported in disagreement and any accompanying statement shall be posted continuously on the Library of Congress website, www.thomas.gov, in such a manner that they are accessible using existing technology, anonymously and at no cost to the public, in a format that can be searched by text.. 
4.Amendments to rule XIX regarding availability of motions to recommitClause 2(a) of rule XIX of the Rules of the House of Representatives is amended by adding at the end the following new sentences: When a motion to recommit is offered, the Chair shall put the question in the form Shall the House now consider the motion?. If the question is agreed to, then the House shall proceed to consideration. If the question is not agreed to, the Chair shall postpone further consideration of the motion in the House for 2 hours, and the text of any such motion to recommit shall be available on the Internet website of the Committee on Rules to Members, Delegates, the Resident Commissioner, and the public during such 2-hour period.. 
5.Availability of amendmentsRule XVI of the Rules of the House of Representatives is amended by adding at the end the following new clause: 
 
 
Availability of amendments9. 
(a)It shall not be in order to consider any amendment to any bill or resolution unless the full text of the amendment has been posted for 24 hours continuously on the Library of Congress website, www.thomas.gov, in such a manner that it is accessible using existing technology, anonymously and at no cost to the public, in a format that can be searched by text. 
(b)Paragraph (a) may be waived by the affirmative vote of two-thirds of the Members, a quorum being present.. 
6.Availability of legislation and amendments in committees and subcommitteesClause 2 of rule XI of the Rules of the House of Representatives is amended by adding at the end the following new paragraph: 
 
(q) 
(1)It shall not be in order in any committee, or a subcommittee thereof, to consider any bill or resolution until 72 hours (excluding Saturdays, Sundays and holidays, except for those hours when the House is in session on such a day) after the text of such bill or resolution has been made available to its Members, Delegates, the Resident Commissioner, and the public on the Library of Congress website, www.thomas.gov, in such a manner that the bill or resolution is accessible using existing technology, anonymously and at no cost to the public, in a format that is searchable by text.
(2)Subparagraph (1) may be waived by the affirmative vote of two-thirds of the Members, a quorum being present. 
(3)Clause 9 of rule XVI (relating to the availability of amendments) is applicable to the consideration of amendments in any committee or subcommittee thereof.. 
 
